Nott, J.
The pleadings in this case are very irregular. The defendant ought in his plea to have denied'that there was any award, or he should have set it out - and have pleaded performance or somelhingby way of excuse for not performing'it. (1 Com. Dig.555.Arbitrament I. 4.)
However without looking into the regularity of the proceedings, the rejoinder has brought before us the point to be decided; to wit, whether on a submission of Samuel Little of all matters and things; &c. was embraced matters of a copartnership concern, or only those in which he was individually interested? The terms of the submission in this case *489are very broad; the words are, “ all accounts, disputes, controversies and reckonings of whatsoever nature now existing between the same parties. Robert Little, the other partner, was. then dead. Little, the surviving partner, was the only Only person who could settle their accounts. They were literally, therefore, accounts between the plaintiff and defendant, and no body else; and as the submission was of all accounts, &c. “of whatsoever nature they might be,” the co-partnership accounts as well as others were included. The demurrer therefore ought to have been sustained.
The motion to reverse the decision must be granted.
Mills for the motion.
Williams contra.